department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s yh department of the treasury internal_revenue_service cincinnati oh legend e state f date of formation g region dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records do you qualify for exemption under sec_501 of the code no for the reasons stated below you were incorporated in the state of e on f your articles of incorporation states in part that you will establish design install maintain and make available an open and competitive basis telecommunications infrastructure specifically you will provide a neutral internet exchange this exchange will enable your members educational institutions and the general_public to benefit from using a local regional internet exchange you were founded by three individuals who have many years of combined experience in the telecommunications and internet industries your founders share a mutual interest in creating internet efficiencies that will have economic educational and practical benefits for the residents and businesses of e while you will initially be overseen by your three founders you will ultimately consist of a range of directors and members that you anticipate will include several regional isps a university a school in e a library network content providers that host critical information and larger international internet providers you were created to introduce specific internet efficiencies for the direct benefit of e residents businesses non- profit organizations and educational institutions it is expected that these benefits will expand to include other states over time as internet connectivity is currently structured in e all e residents businesses and the public sector access the internet via a variety of wholesale connections and resold access arrangements that converge at major internet exchange points in remote cities the vast majority of e internet traffic including traffic that facts issues might originate in e and be destined for a next-door neighbor or a local business down the street is exchanged between various internet backbone providers at those distant convergence points you intend to move a significant amount of local e internet traffic off those distant exchange points and significantly reduce the cost of exchanging local internet traffic your members will pay below-market rates for access ports on the exchange and will share local internet traffic freely you will speed up local internet traffic reduce the number of routing points and improve reliability by reducing the distance local internet traffic travels by eliminating dependence upon distant routing points you benefit public infrastructure safety by continuing to connect local internet traffic in the event of a catastrophic failure at one or more of the major internet convergence points in the united_states your success in achieving these aims will be largely determined by the type and number of members you can attract as the number of members and associated local traffic increases so do the appeal and benefit of becoming a member for companies that have not yet done so this is known as the network effect or the network externality your founders expect a concerted marketing and promotion effort during your first months in an effort to reach the necessary critical mass of daily traffic you will promote yourself in relatively low-cost venues such as social media industry blogs local business publications and conferences focused on technology you have already received offers to donate switching equipment from three vendors as well as interest in participation from several e-based isps and telecom providers you have also been contacted by a large international isp and two major content providers initial membership consisting of large isps and content providers will provide a significant incentive for others to join you in addition to economic_performance and reliability improvements your existence creates an opportunity to educate a wide range of end-users and industry employees regarding the mechanics of the internet on a rotating basis a subset of your members will participate on your education committee a group that will pursue the following activities development and refinement of presentations for industry conferences and meetings development of curriculum for k- and higher educational institutions and providing public tours of your facilities you will also have a charitable mission with a focus on increasing internet penetration in rural or remote areas and use of the internet to help new and existing small_business your location will leverage the federally funded open-access non-discriminatory fiber optic network facilitating affordable fiber optic connections to your members your members will be an assembly of e’s larger commercial and public-sector internet users that core membership will be tapped to support your educational and charitable mission improve internet adoption among e consumers small businesses educational communities state and local governments and e nonprofit_organizations yielding both direct and indirect economic efficiencies for e the direct economic benefits include reduced member cost for intrastate internet traffic higher internet traffic speeds for increased internet traffic letter rev catalog number 47630w introduction of competitive forces for wholesale internet access delivered to e public sector networks and large enterprise organizations without regulatory intervention and opportunities for small_business startups to utilize free or discounted internet services the indirect economic benefits include reduced overall cost of internet access for isps should result in lower internet usage for e’s small businesses and consumers introduction of competitive forces for wholesale internet access can attract more internet-dependent businesses to locate in e resulting in increased jobs investments and revenues and provision of underwritten access for startups can result in additional small businesses jobs and tax revenues of your revenues donations will cover operating_expenses and widespread from an operating perspective you will take in access or port revenues from participating members which will account for about educational outreach activities a range of port prices will allow even small isps and public-sector entities to take advantage of your benefits larger ports while more expensive to members will allow larger international isps interexchange carriers cable companies and content providers to exchange high volumes of traffic these larger participants are familiar with the neutral exchange concept and have pre-established engineering standards and business cases that help them determine where to locate their company’s equipment and how to participate you will begin with a moderate amount of startup funding from the founders as well as donations of space power and switching equipment it is expected that the startup funds will be replenished within months based on the initial four-year plan ongoing revenues will cover the operating costs and to the extent that revenues exceed operating cost you will expand your educational expenditures and or reduce port prices for members initially you will spend some of the gross_receipts on marketing and promotion to help grow the number of members utilizing the exchange the initial business objective is to establish a steady amount of traffic flowing across the exchange and consistent port revenues that will pay back your line of credit and cover the operating costs with a small amount of contingency money to cover unexpected expenses primary operating_expenses will be associated with acquiring space operating power administrative costs education outreach and marketing law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of letter rev catalog number 47630w such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for any exempt_purpose set forth in sec_501 of the code unless it serves a public rather than a private interest sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes lessening of the burdens of government sec_1_501_c_3_-1 defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 revrul_69_175 1969_1_cb_149 describes an organization formed by parents of pupils attending a private school that provides school_bus transportation for its members' children it was found that it serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 revrul_80_287 1980_2_cb_185 involved a nonprofit lawyer referral service that arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization generally providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization's activities were directed toward assisting individuals in obtaining preventive or remedial legal services and as such were not specifically designed to confer a charitable benefit on the community although the lawyer referral service provided some public benefit a substantial purpose of the program was promotion of the legal profession in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad letter rev catalog number 47630w enough to include inurement private benefit and operations that further nonprofit goals outside of the scope of sec_501 in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses application of law to be exempt as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section your primary activity is the creation and maintenance of a neutral internet exchange for the benefit of your members you are not operating exclusively for charitable purposes as required under sec_1_501_c_3_-1 to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes you were formed for the non-exempt purpose of providing a substantial private benefit to your members through your internet exchange activities because your activities do not accomplish an exempt_purpose you do not qualify for exemption you are operated for the private interests of your members which disqualifies you from exemption as described in sec_1_501_c_3_-1 your activities are not those of a charitable nature described in sec_1_501_c_3_-1 nor are they exclusively educational as described in sec_1_501_c_3_-1 any charitable or educational components to your activities are incidental to your overall purpose of providing an internet exchange for your members providing services of an ordinary commercial nature regardless of whether the undertaking is conducted on a non-profit basis and is beneficial to the community does not further a charitable purpose unless the service directly accomplishes a tax-exempt purpose see sec_1_501_c_3_-1 and revrul_80_287 providing an internet exchange to your members for a fee does not exclusively further exempt purposes like the organization described in revrul_69_175 you were formed to provide a service and benefit to your members in your case a substantial portion of your activities consists of providing an internet exchange for members these activities serve private rather than public interests which precludes you from exemption_letter rev catalog number 47630w as stated in better business bureau a single non-exempt purpose if substantial will preclude tax exemption under sec_501 of the code although your activities may have some educational value you are primarily engaged in providing internet exchange ports for a fee the presence of this substantial non-exempt purpose precludes exemption under sec_501 you are like the organizations described in b s w group inc and living faith inc because you are operating for a substantial non-exempt purpose rather than for a tax-exempt purpose you provide internet exchange services for your members and you are generally operated in a manner similar to an ordinary business your activities are neither inherently charitable nor in furtherance of a charitable purpose but resemble activities carried on by for-profit businesses a factor that supports the non-exempt nature of your activities conclusion you operate in a non-exempt manner and your operations further the private interests of your members any public purposes for which you may operate are only incidental to your substantial non-exempt purpose of providing an internet exchange for your members therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number e e e e e acopy of this letter highlighting the findings you disagree with one of the following declarations the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the law or authority if any you are relying on anexplanation of why you disagree including any supporting documents for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
